The opinion of the court was delivered by
Williams, Ch. J.
There does not appear to be any question of law involved in the decision of the auditor which calls for the attention of this court. The auditor might infer, from the evidence, that the pursuit of the man, who passed the counterfeit bill, was undertaken by the plaintiff at the request and by the direction of the defendant. This inference would be strong from the fact that the defendant referred the plaintiff to the directors of the bridge corporation for his pay. If the auditor was satisfied, from the evidence, that it was understood by the plaintiff and defendant that the journey was undertaken at the defendant’s request and for his benefit, there was no error in reporting in favor of the plaintiff.
The judgment of the county court is affirmed.